Citation Nr: 0411432	
Decision Date: 04/26/04    Archive Date: 05/11/04

DOCKET NO.  03-18 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  He was an aircraft and engine mechanic during 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating determination 
of the Los Angeles, California Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDING OF FACT

1.  Tinnitus was not manifest during service and an organic 
disease of the nervous system was not manifest within 1 year 
of separation.  

2.  Tinnitus is not attributable to any incident of service.  

3.  Tinnitus is not associated with either otitis or post-
service residuals of otitis.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred or aggravated by wartime 
service and an organic disease of the nervous system may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2003).

2.  Tinnitus is not proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in numerous items of 
correspondence including the April 2001 VCAA letter to him.  
That letter advised him about VA's duty to notify him about 
his claim, VA's duty to assist him in obtaining evidence, 
what the evidence must show to establish entitlement, and 
what information was still needed from him.  It advised him 
what he could do to help with his claim, when and where to 
send information, what VA had done to help with his claim, 
and what to do if he had questions or needed assistance.  He 
was advised to submit evidence within 60 days.  This notice 
predated the decision.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA medical records and a 
QTC examination report have been obtained.  Reasonable 
attempts were made to obtain identified relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

Analysis

The provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not 
apply, as it has not been alleged that tinnitus was incurred 
while engaging in combat.  

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).  Service connection may be established for disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2003); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).

Organic disease of the nervous system will be presumed to 
have been incurred in service if manifest to a degree of 10 
percent within one year of discharge from a period of 
service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

After carefully reviewing all evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for tinnitus.  

The probative evidence shows that the veteran's tinnitus was 
not manifest in service or within one year of service 
discharge, and that it is unrelated to any incident of 
service, including plane engine noise and the veteran's 
service-connected left otitis externa.

The veteran's November 1945 service discharge examination 
indicates that the veteran reported ear fungus of the ears 
being treated in July 1945.  The only ear abnormality 
reported on service discharge examination in November 1945 
was mild left otitis externa.

In December 2000, the veteran filed a claim for service 
connection for tinnitus.  He had previously filed a claim for 
service connection for left otitis externa in December 1945 
and for fungus and arthritis in January 1979 without 
reporting tinnitus.

VA examinations were conducted in July 1949, March 1952, and 
June 1979, without there being any report of tinnitus.  

VA medical records show evaluation of the veteran's ears in 
February 1988, February 1990, October 1991, April 1992, and 
July 1993 without tinnitus being reported.  

July 1994 VA medical records report a recent onset of 
tinnitus.  A history of plane engine noise exposure is 
reported.  A high pitched ringing was reported to have 
started one month ago.  The veteran stated that he now had 
strong ringing and hissing in his ears, and the examiner 
stated that it was a new problem.

An October 1996 VA medical record reports that the veteran 
complained of tinnitus while watching television, and 
indicates that the onset and progression of loss was in the 
past year in the left ear.  

A May 1999 VA medical record reports tinnitus for 2 years.  

A January 2001 QTC examination report indicates that the 
veteran had had tinnitus for the past 4 years.  

The probative evidence indicates that tinnitus was not 
manifest in service or within one year of service discharge.  
Records of evaluations of the ears that do not report 
tinnitus are probative that tinnitus was not manifest in or 
within one year of service.  Treatment records do not report 
tinnitus until July 1994.  Previous claims in 1945 and 1979 
for otitis externa, fungus, and arthritis are also probative 
evidence that tinnitus was not manifest in service or within 
one year of service discharge.  The veteran's failure to 
claim it then, while claiming other benefits, constitutes 
negative evidence.

The records which indicate that tinnitus was not present 
until about 1994 are probative that tinnitus was not manifest 
in or within one year of service because the veteran was 
furnishing history in a diagnosis and treatment context.

The Board accepts the veteran's statements that he was 
exposed to aircraft engine noises in service.  Those 
statements are consistent with his service personnel records 
which show that he was an aircraft and engine mechanic.  

However, there is no competent evidence which indicates that 
the veteran's current tinnitus is related to any incident of 
service, including the veteran's service-connected left ear 
otitis externa.  

The QTC otolaryngologist who reviewed the veteran's history 
and examined him in January 2001 noted that the veteran had 
had an episode of fungal otitis in World War II and had been 
an aircraft mechanic in service and opined that the veteran 
had a left sided tinnitus that did not appear to be related 
to his military service.  The opinion is evidence and 
preponderates against a nexus to service and against a nexus 
to the veteran's service-connected left otitis externa.  The 
otolaryngologist considered the veteran's history of tinnitus 
for the past 4 years, and his history of a fungal external 
otitis in World War II.  

Although the veteran may feel that his exposure to aircraft 
noise in service or his service-connected left otitis externa 
caused his tinnitus, he is a layperson whose opinion on 
medical matters such as causation of tinnitus is not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

Although the veteran, in his June 2003 VA Form 9, reported 
that since being treated in service for ear fungus, his left 
ear became painful and very sensitive to loud noises, there 
is no satisfactory lay or medical evidence that his ears 
began ringing in service.  Additionally, there is no 
competent evidence that his pain and sensitivity to loud 
noises were manifestations of tinnitus which was manifest in 
service or within a year of service discharge.  It is unclear 
if the veteran is claiming that tinnitus is due to otitis 
externa.  Service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  However, 
there is no competent evidence that tinnitus is associated 
with either the in-service infection or post-service 
residuals.  38 C.F.R. § 3.310.

The veteran's June 2003 statement that when he was 
discharged, they said it was fungus, and that now, they call 
it tinnitus is not competent.  The veteran has not 
demonstrated that he has the competence to indicate that 
fungus is called tinnitus or to indicate that the service 
diagnosis was a mistake.  Lay statements as to matters 
requiring medical expertise are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  To the extent that 
the veteran is alleging that he had ringing in his ears in 
service, the preponderance of the evidence is against this 
assertion.  It was not reported in service or after service 
until 1994, when he stated that it had started a month 
beforehand and the examiner stated that it was a recent 
problem.  His ears had been evaluated in the interim, without 
any mention of ringing in the ears, and he had filed other 
claims.

The probative evidence establishes that tinnitus was not 
present during service and was not manifest within 1 year of 
separation from service.  The service records are silent for 
complaints, findings, or manifestations of tinnitus.  
Although the veteran voiced other complaints, his silence 
when otherwise affirmatively speaking constitutes negative 
evidence.  Furthermore, the more reliable evidence reflects 
an onset of tinnitus decades after release from service.  
When seen in July 1994, tinnitus was described as of recent 
onset.  Such evidence is consistent with the 1-year history 
in October 1996 and the 2-year history in May 1999.  Although 
the exact dates of onset varied, the statements provided for 
treatment purposes placed the onset in the decade of the 
1990's rather than in service or immediately thereafter.  The 
veteran's report of the reason for not reporting tinnitus at 
an earlier stage is less reliable than his earlier statements 
reflecting a remote post-service onset.  

The Board finds that the statements that there had been an 
onset of tinnitus in the 1990's to be more reliable than the 
implied statement that there had been tinnitus during or 
immediately after service.  The statements in 1994, 1996, and 
1999 were provided for treatment purposes and it is accepted 
that such statements were truthful in light of his desire to 
obtain proper treatment.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



